                             Case 1:19-cr-00297-UNA Document 2 Filed 08/13/19 Page 1 of 1
U.S. Department of Justice
United Stetes Attorney
                                                                                                                                c’
                                                                                                                         U.S.D.C. Atlanta

                                       IN THE UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF GEORGIA                                           AU 91 3 2019
                                                                    Division: Atlanta                              JAMES N.   HATTEN, Clerk
                                                                    (USAO: 2017R01038)                             By:

                                  DEFENDANT JNFORMATION RELATIVE TO A CRIMINAL ACTION


 COUNTY NAME:                Ful ton                                                ~•~°-CR-
                                                                           DISTRIC+O~T 41    297
                                                                           MAGISTRATE CASE NO.

 X Indictment                                       Information                                Magisfrat&s Complaint
 DATE: August 13,2019                               DATE:                                      DATE:

                              UNITED STATES Oi~ AMERICA                   SUPERSEDING INDICTMENT
                                  vs.                                     Prior Case Number:
             TODD CHRISLEY, A/K/A MICHAEL TODD CHRISLEY                   Date Filed:

 GREATER OFFENSE CHARGED: X Felony Misdemeanor

                                             Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding? X Yes                         No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No

Will the defendant require an interpreter?                Yes     X No




District Judge:


Attorney: Thomas J. Krepp
Defense Attorney: Bruce H. Morris
